Citation Nr: 1035763	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating higher than 30 percent for migraine 
headaches.

2. Entitlement to a rating higher than 10 percent for irritable 
bowel syndrome (IBS).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel syndrome 
of the right wrist.

4.   Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel syndrome 
of the left wrist.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 
1989 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

Because there is new and material evidence, the Board is 
reopening the claims for service connection for bilateral (i.e., 
right and left wrist) carpal tunnel syndrome and for a left knee 
disability.  However, the Board is then remanding these claims to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development before readjudicating them on their 
underlying merits.  On the other hand, the Board is completely 
deciding the remaining claims for higher ratings for the migraine 
headaches and IBS.




FINDINGS OF FACT

1.  The Veteran's migraine headaches occur one to five times a 
week for four to six hours duration, with associated photophobia, 
phonophobia, nausea, vomiting, dizziness and skin sensitivity, 
during which time he is unable to function and must lie down, 
typically resulting in four to five days missed from work a 
month.

2.  The Veteran has severe IBS, manifested by diarrhea or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.

3.  The Veteran did not appeal June and November 1999 rating 
decisions that, in combination, denied his claims for service 
connection for a left knee disability and bilateral carpal tunnel 
syndrome, but he has since submitted additional evidence that is 
not cumulative or redundant of the evidence considered in those 
decisions and that tends to substantiate these claims.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating for the 
migraine headaches.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2009).

2.  The criteria also are met for a higher 30 percent rating for 
the IBS.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7319 (2009).

3.  As well, new and material evidence has been submitted since 
the June and November 1999, final and binding, rating decisions 
to reopen the claims for service connection for a left knee 
disability and bilateral carpal tunnel syndrome.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.200, 20.302, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings 


leading to the final Board decision and final Agency adjudication 
of the claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. 
App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Veterans 
Court nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2004, 
December 2004, March 2006, and December 2008.  The letters, 
especially in combination, informed him of the type of evidence 
and information needed to substantiate his claims for higher 
ratings for his disabilities that are service-connected and of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  The most recent March 2006 and December 
2008 letters also complied with Dingess by as well apprising him 
of the disability rating and downstream effective date elements 
of these claims.

Moreover, since the Board is reopening the claims for service 
connection for bilateral carpal tunnel syndrome (CTS) and a left 
knee disability on the basis of new and material evidence, the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), is 
inconsequential.  In Kent, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, in providing VCAA notice in response to 
a petition to reopen a previously denied, unappealed claim, VA 
must both notify a claimant of the evidence and information 
necessary to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought.  To satisfy this requirement, VA adjudicators are 
required to look at the bases of the denial in the prior decision 
and provide the claimant a notice letter describing what evidence 
would be necessary to substantiate those elements required to 
establish entitlement to benefits that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).  Here, though, the claims are 
being reopened, regardless.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in September 2004 and November 2006.  These 
examination reports and medical and other evidence on file 
contain the information needed to assess the severity of his 
migraine headaches and IBS, the determinative issue.  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  It equally deserves mentioning that, on the basis of 
this existing evidence, the Board is increasing the ratings for 
these two disabilities to the highest possible schedular levels.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.

II.  Increased Rating for the Migraine Headaches

In June 1995, the RO granted service connection for migraine 
headaches.  The Veteran claims his 30 percent rating no longer 
adequately compensates him for this disability because his 
migraines are now more frequent and severe and last longer.  And 
for the reasons and bases discussed below, the Board agrees and 
finds that a higher 50 percent rating is consequently more 
appropriate for this condition.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, see 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider whether to "stage" the rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus in 
making this determination is from one year before the claim for a 
higher rating was filed until VA makes a final decision on the 
claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Veteran's headaches are rated under 38 C.F.R. § 4.124a, DC 
8100, which specifically concerns migraines.  Migraine headaches 
with less frequent attacks than the criteria for a 10 percent 
rating are rated as noncompensably 
(i.e., 0-percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months over 
the last several months are rated 10-percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring on an 
average once a month over the last several months are rated 30-
percent disabling.  
Migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
are rated 50-percent disabling.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's migraines warrant a higher 50 percent 
rating.  The evidence supporting this conclusion is the reports 
of two VA examinations - one dated in September 2004 and the 
other in November 2006, the Veteran's September 2005 hearing 
testimony before a local decision review officer (DRO), and a 
letter from the Veteran's former employer.

The September 2004 VA examination found that the Veteran had one 
migraine every two weeks, lasting approximately four hours with 
associated nausea, photophobia, and phonophobia.  He reported 
that he was unable to function during a migraine and must lie 
down.  He was taking Imitrex to treat his migraines.  
The examiner found no neurological deficits in the upper or lower 
extremities, but did not perform an examination of the cranial 
nerves.

The November 2006 VA examination found that the Veteran had more 
frequent, severe and longer lasting migraines - specifically, 
five a week lasting approximately 5 hours with associated 
photophobia, dizziness, visual impairment, nausea, vomiting, and 
sweating.  He reported taking Darvocet and Sumatriptan for his 
migraines, but with only relatively mild improvement in his 
symptoms.  He also reported being unable to function during 
flare-ups and having to lie down.  The examiner found the 
Veteran's cranial nerves, peripheral nerves, and coordination 
were normal, however.

The Veteran also submitted a letter from his former employer 
indicating the Veteran had missed 43 days of work over an eight-
month period due to illness, and that his unscheduled leave was 
the cause for his resignation in lieu of termination.

During his September 2005 DRO hearing, the Veteran testified that 
he had one to two migraines a week lasting for approximately four 
to six hours.  He also said the headaches completely incapacitate 
him, that he had associated nausea and vomiting, and cannot 
tolerate light sound or anything touching his skin.  As well, he 
stated that he gets some relief from the prescribed medications 
but does not feel confident to drive for six or seven hours after 
taking the medications because they make him feel dizzy.

The Veteran's migraines warrant the higher 50 percent rating 
because he has what may be considered very frequent, completely 
prostrating and prolonged attacks causing severe economic 
inadaptability.  He has reported experiencing these debilitating 
headaches from once a week to as often as five times a week, 
which would be considered very frequent.  He also says they last 
as long as four to six hours, so prolonged, and that he is unable 
to do anything but lie down when they occur.  And as for the 
requirement of severe economic inadaptability, he testified that 
he was still seeking full-time employment.  It is also 
significant that his former employer confirmed the Veteran had 
missed 43 days of work over an eight-month period, so quite a 
substantial amount of time, and that this in turn was 
incompatible with his continued employment with that company.  So 
he was given the option of resigning rather than being terminated 
(fired).  Missing this amount of time from work on account of his 
migraines is likely to present a serious challenge to maintaining 
full-time employment of any sort, so he has the kind of severe 
economic inadaptability contemplated by the applicable diagnostic 
code to suggest his entitlement to the higher 50 percent rating.



Therefore, as the Veteran is having migraines one to five times a 
week for four to six hours duration, with associated symptoms of 
photophobia, phonophobia, nausea, vomiting, dizziness and skin 
sensitivity, during which time he is unable to function and must 
lie down, and that this has caused him to miss four to five days 
of work a month, his condition warrants the higher 50 percent 
rating, especially resolving all reasonable doubt concerning this 
in his favor.  38 C.F.R. §§ 4.3, 4.7

And to the extent he is claiming entitlement to an even higher 
rating, that is, above and beyond this highest possible 50 
percent rating under DC 8100, the Board will address this later 
in this decision when discussing whether he is entitled to 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

III.  Increased Rating for the IBS

In December 1997, the RO granted service connection for IBS.  The 
Veteran, however, believes it is now considerably more severe, so 
warrants a rating higher than 10 percent.  For the reasons and 
bases discussed below, the Board agrees and finds that a higher 
30 percent rating is more appropriate for this condition.

The Veteran's condition has been rated under DC 7319, which 
specifically pertains to irritable colon (i.e., bowel) syndrome.  
DC 7319 provides for a noncompensable rating for mild irritable 
colon syndrome with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is assigned if there is moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation, the highest 
possible under this code, is assigned if there is severe 
irritable colon syndrome with diarrhea, or alternating diarrhea 
and constipation and more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319 (2009)

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's IBS warrants a higher 30 percent rating.  
The evidence supporting this conclusion is the reports of his two 
VA examinations - the initial one dated in September 2004 and 
another in November 2006, and his September 2005 DRO hearing 
testimony.

The September 2004 VA examination found that the Veteran had 
abdominal tenderness, abdominal cramping, nausea, vomiting, and 
diarrhea on a daily basis.  The examiner found no weight loss, 
malnutrition or anemia, however.

The November 2006 VA examination found that the Veteran had 
alternating diarrhea and constipation with associated abdominal 
pain, abdominal cramping, and weight fluctuations of up to 60 
pounds within a three-month time period.  The examiner noted, as 
well, striae on the Veteran's abdominal wall and 
mild malnutrition, albeit no anemia.

During his September 2005 DRO hearing, the Veteran testified that 
he had diarrhea on a daily basis with abdominal cramping and 
urgency.

The Veteran's IBS warrants the higher 30 percent rating because 
he reportedly experiences diarrhea on the required constant daily 
basis with no remission or relief of his symptoms.  He has what 
amounts to severe IBS, not just moderate in comparison, because 
he has frequent (daily) diarrhea and more or less 
constant abdominal distress.

And to the extent he is claiming entitlement to an even higher 
rating, that is, above and beyond this highest possible 30 
percent rating under DC 7319, the Board will address this 
immediately below when discussing whether he is entitled to 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

IV.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 50 
percent for the Veteran's migraine headaches and 30 percent for 
his IBS contemplate the extent and severity of his symptoms, 
including as they concern the impact of these disabilities on his 
employability, referral to the Under Secretary for Benefits or 
the Director of Compensation and Pension Service for 
consideration of an 
extra-schedular evaluation is not required.  In other words, 
these disabilities have not caused marked interference with his 
employment - meaning above and beyond that contemplated by his 
schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  See Thun.  Although he 
admittedly had to resign his last job due to time missed over a 
given period of months on account of his migraines, he still 
believed himself to be employable when testifying during his 
September 2005 DRO hearing.  And according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  
Moreover, the evaluation and treatment he has required and 
received for his migraines and IBS has been on an outpatient 
basis, not as an inpatient, much less frequent inpatient.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (August 16, 
1996).

V.  New and Material Evidence to Reopen the Claims for Service 
Connection for Bilateral Carpal Tunnel Syndrome and the Left Knee 
Disability

The Veteran originally filed a claim for service connection for 
joint pain due to an undiagnosed illness.  In a June 1999 rating 
decision, the RO denied the claim for service connection for a 
left knee disability, and in a November 1999 rating decision the 
RO also denied service connection for bilateral carpal tunnel 
syndrome.

The Veteran did not appeal either of those decisions, so they are 
final and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.

These claims may be reopened, however, upon the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



When a petition to reopen a previously denied, unappealed claim 
is presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit just 
for the limited purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is the 
evidence that has been added to the record since the final and 
binding June and November 1999 rating decisions.  

As the stated basis of the denial of service connection for the 
left knee disability was that no such disability was diagnosed 
during a July 1997 VA examination, new and material evidence must 
at least suggest the Veteran has a left knee disability.  Only 
then would it also become necessary to determine whether this 
disability dates back to his military service or is related to 
his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As the stated basis of the denial of service connection for 
bilateral carpal tunnel syndrome was that the condition was 
diagnosed too remotely after service to have been incurred in 
service, new and material evidence must suggest this condition 
dates or extends back to the Veteran's military service.  

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).



Stated somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If chronicity in service 
is not established or is legitimately questionable, then evidence 
of continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Establishing continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  38 C.F.R. § 3.303(b).

Service connection also may be granted for a disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).



There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.   In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Since the June and November 1999 RO rating decisions in question, 
the Veteran has submitted medical opinions from Dr. J.B.C. 
indicating he treated the Veteran during service, or relatively 
shortly after, and that his carpal tunnel syndrome and left knee 
disabilities are most likely related to his service.  This 
additional evidence is both new and material to these claims 
because it relates to unestablished facts necessary to 
substantiate these claims and raises a reasonable possibility of 
substantiating them.  In effect, this additional evidence 
indicates the Veteran possibly had these claimed disabilities 
while in service, though perhaps not diagnosed until after 
service.  See, e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991); see again also Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a Veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim); and see, too, Justus v. Principi, 3 Vet. 
App. 510 (1992) (indicating the additional evidence in question 
is presumed credible for the limited purpose of determining 
whether it is new and material).

So these claims for service connection for bilateral carpal 
tunnel syndrome and a left knee disability are reopened.  Before 
readjudicating these claims on their underlying merits, however, 
the Board is remanding these claims for further development.


ORDER

The rating for the Veteran's migraine headaches is increased to 
50 percent, subject to the laws and regulations governing the 
payment of VA compensation.

The rating for the Veteran's IBS is increased to 30 percent, 
subject to the laws and regulations governing the payment of VA 
compensation.

And as there is new and material evidence, the Veteran's claims 
for service connection for bilateral carpal tunnel syndrome and a 
left knee disability are reopened, albeit subject to the further 
development of these claims on remand.


REMAND

The Board finds that a VA examination and opinion are needed to 
assist in determining whether the Veteran's bilateral carpal 
tunnel syndrome and left knee disability date back to his 
military service or are related to his service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination for a medical nexus opinion 
concerning the likelihood (very likely, as 
likely as not, or unlikely) that his 
bilateral carpal tunnel syndrome and left 
knee disability (1) initially manifested 
during his military service from August 
1989 to September 1992; or (2) if, 
involving arthritis, alternatively 
manifested to the required compensable 
degree within the one-year presumptive 
period following service, meaning by 
September 1993.

In making these determinations, the 
examiner should consider whether these 
conditions are related to or stem from any 
complaints/treatment/diagnoses in service.  
In this regard, the examiner should 
particularly note the treatment and 
evaluation the Veteran received during 
service concerning his left knee.  That 
said, consider as well that, in Dalton v. 
Nicholson, 21 Vet. App. 23 (2007), the 
Court determined an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and, instead, relied on the 
absence of evidence in the Veteran's 
service treatment records (STRs) to provide 
a negative opinion.  So when also 
considering the claim for bilateral carpal 
tunnel syndrome, even if not shown as 
treated while in service, the examiner must 
nonetheless take note of the Veteran's 
self-recounted history of this condition 
and any pertinent symptoms he may have 
experienced while in service.  The Board, 
in turn, will determine whether the 
Veteran's lay allegations concerning this 
are both competent and credible and, thus, 
have probative value.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept 
determining whether testimony may be heard 
and considered") and credibility ("a 
factual determination going to the 
probative value of the evidence to be made 
after the evidence has been admitted")).

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for this scheduled examination, 
without good cause, may have adverse 
consequences on his pending claims.

2.  Then readjudicate the claims for 
service connection for bilateral carpal 
tunnel syndrome and a left knee disability 
on their underlying merits, in light of the 
additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of these claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


